Judgment, Supreme *288Court, Bronx County (Laura Safer-Espinoza, J.), rendered December 10, 1998, convicting defendant, after a plea of guilty, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329, cert denied 534 US 899). Concur — Nardelli, J.P., Andrias, Buckley, Sullivan and Friedman, JJ.